PER CURIAM.
This is an appeal from the decision in Alachua County v. Florida Petroleum Marketers Association, 553 So.2d 327 (Fla. 1st DCA 1989), in which the district court of appeal held that section 18 of chapter 88-156, Laws of Florida, was unconstitutional in violation of both article III, section 6 and article III, section 10 of the Florida Constitution. We have jurisdiction. Art. V, § 3(b)(1), Fla. Const. We affirm the decision of the district court of appeal and adopt the opinion as our own.
It is so ordered.
McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.
OVERTON, J., dissents with an opinion, in which SHAW, C.J., concurs.